Citation Nr: 0810118	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  The matter is currently being handled by 
the RO in Philadelphia, Pennsylvania.
	
The Board notes that at the veteran's December 2007 hearing, 
he raised the issues of Meniere's disease, vertigo, and 
possibly another claim that the transcript does not fully 
explain.  The veteran's representative referred to a 
submission of October 25, 2007 in reference to these claims, 
but the Board does not see this submission in the file.  This 
issue is referred to the RO.  The RO should take any action 
to locate the submission or request it from the veteran, and 
take any action appropriate in reference to these claims.  
The Board further notes that upon review of the medical 
evidence for the issues at bar, a July 2003 VA treatment note 
both provides a current diagnosis and a positive nexus 
opinion with regard to Meniere's disease, and this treatment 
note has not been addressed by the RO in any rating decision 
thus far.  


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
extensive leakage and fairly frequent involuntary bowel 
movements.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, impairment of 
memory, impairment of judgment, and disturbances of 
motivation and mood.   

3.  By way of this decision, the veteran's irritable bowel 
syndrome is evaluated as 60 percent disabling, and his PTSD 
is evaluated as 50 percent disabling.  Service connection is 
also in effect for bilateral hearing loss, evaluated as 30 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling.  

4.  By way of this decision, the veteran's combined 
disability evaluation is 90 percent.  

5.  The competent evidence shows that the veteran is 
precluded from substantially gainful employment as a result 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no 
higher, for irritable bowel syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7332 (2007).

2.  The criteria for a 50 percent disability rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran seeks ratings in excess of the 30 percent he is 
currently assigned for both his irritable bowel syndrome and 
his PTSD.  The veteran was originally awarded service 
connection for his irritable bowel syndrome, then termed 
gastric neurosis, in a July 1945 rating decision.  He was 
informed of his appellate rights in a subsequent letter of 
July 1946 and did not appeal the decision.  The veteran was 
originally awarded service connection for PTSD and informed 
of his appellate rights in September 2002, and did not appeal 
the decision.  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.	Irritable Bowel Syndrome
The veteran is currently rated under DC 7319 for his 
irritable bowel syndrome and is receiving a rating of 30 
percent, the maximum allowable under this code.  Accordingly, 
the Board must look to other diagnostic codes in evaluating 
the veteran's claim for an increased rating.  In so doing, 
the Board finds that the veteran's symptoms are most 
consistent with the diagnostic criteria set forth in 
Diagnostic Code 7332 for rectum and anus, impairment of the 
sphincter control.  The Board was unable to find any other 
relevant Code sections appropriate for application to the 
veteran's case, based upon the medical evidence. 

Under Diagnostic Code 7332, the next higher rating of 60 
percent rating is warranted for extensive leakage and fairly 
frequent involuntary bowel movements. A 100 percent 
disability rating is assigned for a complete loss of 
sphincter control. 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).

The Board finds that the preponderance of the evidence 
supports a finding that the veteran's bowel incontinence 
warrants a 60 percent disability rating under Diagnostic Code 
7332.  A January 2008 VA treatment record noted the veteran 
is incontinent.  At the December 2007 hearing the veteran 
testified he experiences involuntary bowel movements.  He 
testified to extreme urgency with his bowel movements.  He 
also testified that he experiences leakage, or "spotting" 
as he has been told it is called, and that this happens every 
day.  The veteran is competent to testify as to these 
symptoms.  A VA treatment note from August 2007 documented a 
recent fall that happened as a result of the veteran 
attempting to make it to the bathroom.  In a VA examination 
of February 2007, the examiner's findings included the fact 
that the veteran cannot make long bus trips, cannot travel 
more than 45 minutes to two hours without having to use the 
bathroom, and that this has caused social and functional 
impairment in the veteran's life.  The examiner also found 
the veteran has rectal seepage, and that episodes of diarrhea 
occur three times a day, lasting for two days at a time.  The 
examiner described these episodes as "severe."  In a VA 
examination of July 2004 the veteran reported episodes of 
diarrhea approximately three times per day, and persistent 
rectal oozing.  The veteran reported he was under constant 
stress because of the fear of having an incontinence attack, 
and that he wore a pad for the rectal oozing.  The veteran's 
multiple prescriptions for treatment of his irritable bowel 
syndrome are noted throughout the medical record.

Based on this evidence, the Board finds a rating of 60 
percent is justified under DC 7332.  The next higher, and 
maximum rating of 100 percent is not warranted because there 
is no showing that the veteran has a complete loss of 
sphincter control.  The veteran has never made this 
contention, and a finding in this regard appears nowhere in 
the medical evidence, including in a great volume of recent 
records from the veteran's nursing home.  For all of these 
reasons, the veteran's claim for an increased rating is 
granted.

B.	PTSD
As noted above, the veteran is currently receiving a rating 
of 30 percent for his PTSD.  Under the General Rating Formula 
for Mental Disorders, higher ratings of 50 and 70 percent 
ratings are warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that a rating of 50 percent under the General 
Rating Formula for Mental Disorders most closely approximates 
the veteran's current symptomatology.  The evidence shows 
that the veteran suffers from occupational and social 
impairment with reduced reliability and productivity, with 
symptoms such as a flattened affect, impairment of memory, 
impaired judgment, and disturbances of motivation and mood.  

The July 2004 VA examiner found the veteran has a flattened 
affect.  Impairment of memory is shown in a number of 
treatment notes.  In November 2007 it was noted the veteran 
often has trouble remembering which disabilities he is 
service connected for, and his "cognitive deficits" were 
noted.  A June 2007 treatment record describes an altercation 
the veteran had with a social worker based on his failure to 
remember he had previously requested to be transferred to a 
nursing home closer to his daughter.  The note indicates the 
veteran "forgets easily about confrontations that he has had 
with Social Worker and other residents."  An April 2007 
treatment note reflects some confusion and memory difficulty, 
as the veteran was reported to incorrectly inform his 
daughter by telephone that he would not be undergoing a 
particular procedure to his heart because he has "'5 
kidneys.'"  

Impaired judgment has also been documented in the medical 
record.  At the December 2007 VA examination it was noted the 
veteran is hypervigilant and constantly scans his environment 
and the people close to him with suspicion. The examiner also 
noted a "more than 60 year exaggerated startle reflex."  An 
October 2007 treatment note also documented the veteran's 
suspicion and paranoia, as he believed he was being talked 
about in the hallways of his nursing home.  Disturbances of 
mood and motivation have also been noted on a number of 
occasions.  In January 2008 it was noted the veteran became 
upset and physically assaulted others, including by hitting, 
pinching, scratching, and kicking.  In December 2007 it was 
noted the veteran was verbally abusive to nursing home staff.  
On another occasion in December 2007 it was noted the veteran 
is very sleepy some days and just stays in his bed most of 
those days.  In October 2007 it was noted was found to have 
major depression with "mood fluctuations."  On another 
occasion in October 2007 he was verbally abusive to nursing 
home staff.  An August 2007 record documents the veteran's 
general argumentativeness.  In July 2007 the veteran was 
again verbally abusive.  On a number of separate entries in 
April 2007 the veteran was noted to be verbally abusive, and 
in one record it was noted was becoming increasingly 
depressed.  A January 2003 VA examiner noted the veteran is 
prone to episodes of road rage.
Moreover, at the most recent VA examination in December 2007, 
the VA examiner characterized the veteran's PTSD as 
"severe" and stated the condition has worsened over the 
last three years.  In further support of the 50 percent 
rating assigned, the Board points to the veteran's Global 
Assessment of Functioning (GAF) scores.  In the present case, 
the following GAF scores have been obtained: 42 at the 
December 2007 VA examination, 50 in January 2005, 45 in 
September 2004, 55 at the July 2004 VA examination, and 60 at 
the January 2003 VA examination.  This averages to a score of 
50.4, which borders between severe and moderate impairment.  
A GAF score of 41-50 contemplates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  As 
such, the evidence supports a rating of 50 percent for the 
veteran's PTSD.

However, a higher rating of 70 percent is not warranted by 
the evidence.  The evidence does not show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
To the contrary, the record consistently shows the veteran 
has a good relationship with his daughter, and that she both 
visits him frequently in the nursing home and takes him to 
her home for visits.  The veteran is a widower and it appears 
his daughter is the only family near him.  The record also 
consistently shows that the veteran is socially active at his 
nursing home.  An April 2007 quarterly report from the 
veteran's nursing home, for example, states, "vet is social 
with peers and staff and has been friendly upon approach. Vet 
has attended a variety of rt groups including but not limited 
to cooking groups, barbeques, happy hours, rt clinic, word 
games, and special events. Vet is motivated to try new 
activities."  The July 2004 VA examiner noted the veteran 
goes to coffee once in a while and goes out to dinner once 
per week with his acquaintances.

Further, a rating of 70 percent contemplates such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships.  There is no evidence of 
any of this symptomatology in the record.  To the contrary, 
the December 2007, July 2004, and January 2003 VA examiners 
found the veteran does not have suicidal or homicidal 
ideation.  At all of the VA examinations and throughout the 
VA treatment notes the veteran was found to be well groomed 
and neatly and/or appropriately dressed.  
There is also no evidence of any speech or language 
impairment due to the veteran's PTSD.  To the contrary, the 
December 2007 VA examiner found the veteran's "speech is 
clear and his answers to questions are direct and complete."  
The July 2004 VA examiner found his speech was "fluent and 
relevant," and the January 2003 VA examiner found "no 
abnormalities of speech."  Throughout the entire medical 
record it has been noted that the veteran is independent and 
effective in all activities of daily living, requiring 
assistance only with bathing and there is no indication that 
this is due to his PTSD.  There is also no evidence of 
obsessional rituals which interfere with routine activities, 
spatial disorientation, or the inability to establish and 
maintain effective relationships.  For all of these reasons, 
the Board finds that a rating of 50 percent, but no higher, 
is appropriate for the veteran's PTSD.

TDIU
Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that by way of 
this decision, the veteran meets the percentage requirements 
for consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  The veteran is rated 60 percent disabled for his 
irritable bowel syndrome, 50 percent disabled for his PTSD, 
30 percent disabled for his hearing loss, and 10 percent 
disabled for his tinnitus.  By way of application of the 
combined ratings table, the veteran's combined rating is 90 
percent.  
38 C.F.R. § 4.25.  

The Board must now consider whether the competent evidence 
otherwise demonstrates that the veteran is unable to secure 
or follow a substantially gainful occupation due to his 
service connected disabilities.  The Board finds that both 
the veteran's irritable bowel syndrome and his PTSD render 
him unable to obtain or maintain substantially gainful 
employment.  The record shows that the veteran was self-
employed as a stock broker for a number of years.  At the 
December 2007 hearing the veteran testified that due to the 
symptoms of his PTSD interfering with his business, he was 
forced to sell the company and stop working.  While the 
February 2007 VA examiner found that the veteran's irritable 
bowel syndrome did not affect his employment, this was only 
because he was self-employed and was able to work in close 
proximity to a bathroom and use it as often as needed.  The 
July 2004 VA psychiatric examiner found the veteran's PTSD 
caused impairment in occupational functioning and was the 
reason he was never able to join a firm and worked only by 
himself.  At the July 2004 general medical examination, the 
veteran reported occupational impairment due to his irritable 
bowel syndrome, relieved only by the fact that he was 
constantly able to work close to the bathroom.  The January 
2003 VA examiner determined the veteran's PTSD adversely 
affected him occupationally. 

There is no evidence to the contrary of these opinions.  
Based on the sum of this evidence, the Board finds that a 
total evaluation based on individual unemployability due to 
the veteran's service connected irritable bowel syndrome and 
PTSD is warranted.  The veteran's claim is granted.

Notice and Assistance
The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2004, December 2004, and January 
2007.  Additionally, the letter of January 2007 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the December 2004 
and January 2007 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's multiple letters 
describing his difficulties with his PTSD and irritable bowel 
symptoms in his daily life.  These statements with specific 
examples indicate an awareness on the part of the veteran 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  Increased ratings for both the veteran's PTSD and 
his irritable bowel syndrome under the applicable diagnostic 
codes may be shown simply by evidence of a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life.
        
As for the third element, the January 2007 notice letter 
contains discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informing the veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the June 2004, December 2004, and 
January 2007 notice letters each inform the veteran that VA 
will help him in obtaining records relevant to his claim not 
held by a federal agency, including records from state or 
local governments, private doctors or hospitals, or current 
or former employers.  Moreover, the veteran has submitted 
private medical records during the course of his appeal.  As 
such, these notice letters and the veteran's submissions 
satisfy the fourth notification element of Vazquez-Flores. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decisions reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  
ORDER

Entitlement to a disability rating of 60 percent, but no 
higher, for the veteran's irritable bowel syndrome is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's PTSD is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


